Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 6, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162306 & (54)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 162306
                                                                    COA: 348634
                                                                    Berrien CC: 2017-016054-FH
                                                                                2017-016060-FC
  JOHN BENTON LEWIS,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion to amend and supplement pleadings is GRANTED
  to the extent that the appellant seeks to add, amend, and supplement the issues presented
  in the application for leave to appeal. The application for leave to appeal the October 15,
  2020 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 6, 2021
         b0628
                                                                               Clerk